Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  DOUG LONGHINI,

              Plaintiff,

    v.

  MARKET SQUARE PROPERTIES, CORP.;
  STAR SEAFOOD RESTAURANT & CAFE INC;
  and LAS VILLAS SHOPPING CENTER, INC.,

          Defendants.
  ___________________________________/

                                               COMPLAINT
         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues MARKET SQUARE PROPERTIES,

  CORP.; STAR SEAFOOD RESTAURANT & CAFE INC; and LAS VILLAS SHOPPING

  CENTER, INC., (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 15




  in Miami-Dade County, Florida, and is otherwise sui juris.

             5.       At all times material, Defendant, MARKET SQUARE PROPERTIES, CORP.,

  owned and operated a commercial retail shopping center located at 4705 NW 183rd Street, Miami

  Gardens, Florida 33055 (hereinafter the “East Parcel”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade, Florida.

             6.       At all times material, Defendant, MARKET SQUARE PROPERTIES, CORP.,

  was and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with

  its principal place of business in Miami-Dade, Florida.

             7.       At all times material, Defendant, STAR SEAFOOD RESTAURANT & CAFE

  INC, owned and operated a commercial restaurant located at 4709 NW 183rd Street, Miami

  Gardens, Florida 330551 (hereinafter the “East Parcel”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade, Florida. STAR SEAFOOD

  RESTAURANT & CAFE INC holds itself out to the public as “Star Seafood Restaurant & Cafe.”

             8.       At all times material, Defendant, STAR SEAFOOD RESTAURANT & CAFE

  INC, was and is a Florida Profit Corporation, incorporated under the laws of the State of Florida,

  with its principal place of business in Miami-Dade, Florida.

             9.       At all times material, Defendant, LAS VILLAS SHOPPING CENTER, INC.,

  owned and operated a commercial retail shopping center located at 4795 NW 183rd Street, Miami

  Gardens, Florida 33055 (hereinafter the “West Parcel”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade, Florida.

             10.      At all times material, Defendant, LAS VILLAS SHOPPING CENTER, INC., was

  and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its



  1
      The restaurant’s address falls within the Landlord’s shopping center.

                                                              2
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 15




  principal place of business in Miami-Dade, Florida.

         11.     Defendants’ properties, (hereinafter collectively “Las Villas Property”), are two

  interconnected shopping centers. The properties operate as one (1) common property. The Las

  Villas Property share many common elements including parking, walkways and even signage.

  Patrons would be unaware of the changes in ownership as they traverse the separate parcels.

         12.     Venue is properly located in the Southern District of Florida because Defendant’s

  Las Villas Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         13.     Although over twenty-eight (28) years has passed since the effective date of Title

  III of the ADA, Defendants has yet to make its facilities accessible to individuals with disabilities.

         14.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendant’s business and

  properties.

         15.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         16.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating



                                                    3
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 15




  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         17.     Defendants, MARKET SQUARE PROPERTIES, CORP., owns, operates and

  oversees the East Parcel, its general parking lots and parking spots.

         18.     Defendants, LAS VILLAS SHOPPING CENTER, INC., owns, operates and

  oversees the West Parcel, its general parking lots and parking spots.

         19.     The Las Villas Property is open to the public and is located in Miami Gardens,

  Miami-Dade County, Florida.

         20.     The individual Plaintiff visits the Las Villas Property and business located within

  the Las Villas Property, regularly, and returned to the Property to document the ADA barriers at

  the Las Villas Property and business located within the Las Villas Property on or about November

  20, 2019 and January 22, 2021 encountering multiple violations of the ADA that directly affected

  his ability to use and enjoy the Las Villas Property and business located therein. He often visits

  the Las Villas Property and business located within the Las Villas Property in order to avail

  himself of the goods and services offered there, and because it is approximately twenty-five (25)

  miles from his residence, and is near his friends’ residences as well as other business he frequents

  as a patron. He plans to return to the Las Villas Property and the business located within the Las

  Villas Property within two (2) months of filing this Complaint, specifically on or before January

  31, 2021.

         21.     Plaintiff resides nearby in the same County and state as the Las Villas Property and

  the business located within the Las Villas Property, has regularly frequented the Defendants’ Las

  Villas Property and the business located within the Las Villas Property for the intended purposes

  because of the proximity to his and his friends’ residences and other business that he frequents as



                                                   4
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 15




  a patron, and intends to return to the Las Villas Property and business located within the Las Villas

  Property within two (2) months from the filing of this Complaint. Specifically, Plaintiff intends

  to revisit the Property on or before January 31, 2021.

         22.       The Plaintiff found the Las Villas Property, and the business located within the Las

  Villas Property to be rife with ADA violations. The Plaintiff encountered architectural barriers at

  the Las Villas Property, and business located within the Las Villas Property and wishes to continue

  his patronage and use of each of the premises.

         23.       The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Las Villas Property, and business located within the Las Villas Property. The barriers

  to access at Defendant’s Las Villas Property, and the business located within the Las Villas

  Property has each denied or diminished Plaintiff’s ability to visit the Las Villas Property, and

  business located within the Las Villas Property, and has endangered his safety in violation of the

  ADA. The barriers to access, which are set forth below, has likewise posed a risk of injury(ies),

  embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others similarly situated.

         24.       Defendants, MARKET SQUARE PROPERTIES, CORP. and LAS VILLAS

  SHOPPING CENTER, INC., own and operate a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants,

  MARKET SQUARE PROPERTIES, CORP. and LAS VILLAS SHOPPING CENTER, INC., are

  responsible for complying with the obligations of the ADA. The place of public accommodation

  that Defendants, MARKET SQUARE PROPERTIES, CORP. and LAS VILLAS SHOPPING

  CENTER, INC., own and/or operate is located at 4705; 4795 NW 183rd Street, Miami Gardens,

  Florida 33055.

         25.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing



                                                     5
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 15




  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Las Villas Property and the business located within the Las Villas Property, including

  but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable grounds

  to believe that he will continue to be subjected to discrimination at the Las Villas Property, and

  business located within the Las Villas Property, in violation of the ADA. Plaintiff desires to visit

  the Las Villas Property and business located therein, not only to avail himself of the goods and

  services available at the Las Villas Property, and business located within the Las Villas Property,

  but to assure himself that the Las Villas Property and business located within the Las Villas

  Property are in compliance with the ADA, so that he and others similarly situated will has full and

  equal enjoyment of the Las Villas Property, and business located within the Las Villas Property

  without fear of discrimination.

         26.     Defendant, MARKET SQUARE PROPERTIES, CORP., as landlord and owner of

  the East Parcel, is responsible for all ADA violations listed in Counts I and II of this Complaint.

         27.     Defendant, LAS VILLAS SHOPPING CENTER, INC., as landlord and owner of

  the West Parcel, is responsible for all ADA violations listed in Count III of this Complaint.

         28.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Las Villas Property, and the commercial restaurant located within

  the East Parcel, as prohibited by 42 U.S.C. § 12182 et seq.

                                          COUNT I
                               MARKET SQUARE PROPERTIES, CORP.

         29.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 28 above as though fully set forth herein.

         30.     Defendant, MARKET SQUARE PROPERTIES, CORP., has discriminated, and


                                                   6
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 15




    continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

    employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

    encountered during his visit to the Las Villas Property, include but are not limited to, the

    following:

           I. 4705 NW 183rd Street (East Parcel)

         A. Parking

  i.   The plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible route to the facility. Violation: Some of the accessible

       parking spaces are not located on the shortest route to an accessible entrance, violating Section

       4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

       readily achievable.

         B. Entrance Access and Path of Travel

  i.   There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                        COUNT II
                     MARKET SQUARE PROPERTIES, CORP. AND STAR SEAFOOD
                               RESTAURANT & CAFE INC

           31.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 28 above as though fully set forth herein.

                                                     7
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 15




           32.     Defendants, MARKET SQUARE PROPERTIES, CORP. and STAR SEAFOOD

    RESTAURANT & CAFE INC, have discriminated, and continues to discriminate, against

    Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

    1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of

    $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the Las

    Villas Property, include but are not limited to, the following:

           I. Star Seafood Restaurant

         A. Access to Goods and Services

  i.   The plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

         B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of



                                                      8
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 15




        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of

        the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff could not use the restroom without assistance, as the required clear floor space

        is not provided. Violation: Compliant clear floor space is not provided inside the restroom,

        violating Sections 4.2.3 & 4.22.3 of the ADAAG and Section 304.3 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 vi.    The plaintiff could not transfer to the toilet without assistance, as the toilet seat is missing.

        Violation: Elements in the restroom are not readily accessible and usable by persons with

        disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

vii.    The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls

        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

        required length and the side grab bar is not at the required location. Violation: The grab bars

        do not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG

        and Section 604.5 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the



                                                      9
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 10 of 15




          required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

          the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

          readily achievable.

  x.      The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 xi.      The plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

          There are lavatories in public restrooms with the counter surface mounted too high, violating

          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the

          2010 ADA Standards, whose resolution is readily achievable.

xii.      The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

xiii.     The plaintiff could not exit the restroom area without assistance, as the required maneuvering

          clearance is not provided on the push side. Violation: The restroom area door does not provide

          the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

          of the 2010 ADA Standards, whose resolution is readily achievable.

                                                 COUNT III
                                     LAS VILLAS SHOPPING CENTER, INC.

              33.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 28 above as though fully set forth herein.

              34.     Defendant, MARKET SQUARE PROPERTIES, CORP., has discriminated, and

       continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have


                                                        10
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 11 of 15




    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

    employees and gross receipts of $500,000 or less).       A list of the violations that Plaintiff

    encountered during his visit to the Las Villas Property, include but are not limited to, the

    following:

           I. 4795 NW 183rd Street (West Parcel)

         A. Parking

  i.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

         B. Entrance Access and Path of Travel

  i.   There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.




                                                   11
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 12 of 15




                                   RELIEF SOUGHT AND THE BASIS

          35.     The discriminatory violations described in Counts I through III are not an exclusive

   list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

   of public accommodation in order to photograph and measure all of the discriminatory acts

   violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

   further requests to inspect any and all barriers to access that were concealed by virtue of the

   barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and

   equal enjoyment of the commercial restaurant and businesses located within the Las Villas

   Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

   and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          36.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          37.     Defendants have discriminated against the individual Plaintiff by denying him



                                                    12
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 13 of 15




   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           38.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           39.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

           40.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer



                                                      13
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 14 of 15




   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendants.

          41.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the Las Villas Property located at 4705; 4795 NW 183rd Street,

   Miami Gardens, Florida 33055, the exterior areas, and the common exterior areas of the Las Villas

   Property and commercial restaurant located within the Las Villas Property, to make those facilities

   readily accessible and useable to the Plaintiff and all other mobility-impaired persons; or by

   closing the facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.



                                                       14
Case 1:21-cv-20353-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 15 of 15




   Dated: January 27, 2021

                                      GARCIA-MENOCAL & PEREZ, P.L.
                                      Attorneys for Plaintiff
                                      4937 S.W. 74th Court
                                      Miami, Florida 33155
                                      Telephone: (305) 553-3464
                                      Facsimile: (305) 553-3031
                                      Primary E-Mail: ajperez@lawgmp.com
                                      Secondary E-Mails: bvirues@lawgmp.com
                                       aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        15
